     Case 2:19-cv-00338-MHT-SRW Document 25 Filed 12/02/19 Page 1 of 13



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


STEPHANIE M. DESSELLE,               )
                                     )
       Plaintiff,                    )
                                     )            CIVIL ACTION NO.
       v.                            )              2:19cv338-MHT
                                     )                   (WO)
IVY CREEK HEALTHCARE LLC,            )
d/b/a Physical Express               )
LLC,                                 )
                                     )
       Defendant.                    )

                                  OPINION

      Plaintiff Stephanie M. Desselle filed this lawsuit

against      her     former      employer        defendant   Ivy     Creek

Healthcare LLC, doing business as Physical Express LLC,

charging         violations      under     the    Employee   Retirement

Income Security Act of 1974 (“ERISA”), as amended, 29

U.S.C.      §§     1001-1461.        She     asserts    three      claims:

interference        with   her    ERISA     rights,    retaliation        for

exercising her rights, and wrongful denial of benefits.

The court has subject-matter jurisdiction pursuant to

28    U.S.C.      § 1331   (federal       question)    and   29    U.S.C.

§ 1132(e)(1) (ERISA enforcement).
   Case 2:19-cv-00338-MHT-SRW Document 25 Filed 12/02/19 Page 2 of 13



    This lawsuit is before the court on Ivy Creek’s

motion to stay the proceedings and compel arbitration.

For the reasons that follow, the court will grant the

motion as to Desselle’s interference and retaliation

claims and deny the motion as to her denial-of-benefits

claim.



                            I.   BACKGROUND

    Ivy Creek employed Desselle as a medical assistant

beginning in early 2014.                Desselle alleges that, on

August 1, 2018, despite being offered a raise for her

“performance and dedication” to Ivy Creek a few months

prior, she was terminated.                Compl. (doc. no. 1) at

¶ 11.     She     asserts    that       Ivy    Creek    terminated      her

employment to prevent her from using health-insurance

benefits to cover her son’s scheduled heart surgery.

    Desselle      also    claims        that   her     former     employer

denied    her     continuing,       post-termination            healthcare

benefits.       Her allegations relevant to this claim are


                                    2
     Case 2:19-cv-00338-MHT-SRW Document 25 Filed 12/02/19 Page 3 of 13



as   follows:         Desselle’s     son       was   scheduled        for    heart

surgery     at    Children’s        Hospital         on    August     21,    2018.

Prior to that date, she twice inquired of Ivy Creek as

to the status of her post-termination health insurance

and received no response.                     On August 16, the hospital

called      and       informed      her       that     her      insurance      was

cancelled        as    of    July    31--the         day     before    she     was

terminated.           She then made two more inquiries of Ivy

Creek    about        her   post-termination           insurance      coverage.

On August 30, she received post-termination coverage

documentation and the next day she express-mailed the

completed paperwork and payment.                       On September 6, the

hospital informed her that her insurance was still not

active.          She    called      the       insurance      office    and     was

informed that the payment was received, but that Ivy

Creek,     which       is   self-insured,        had      not   processed      the

request.      Sometime later, the insurance representative

told she that Ivy Creek denied coverage for the policy.




                                          3
   Case 2:19-cv-00338-MHT-SRW Document 25 Filed 12/02/19 Page 4 of 13



    Desselle        first    executed       an     application          for

enrollment in healthcare benefits in August 2016.                       The

application contained a clause mandating arbitration of

disagreements       with    an   exception       for   “a   claim       for

benefits    under    section     502(a)    of     ERISA,”    which       is

codified at 29 U.S.C. § 1132(a).1            Defendant’s Motion to

Stay Proceedings and Compel Arbitration (doc. no. 11)


  1. The full arbitration clause reads:

    “THE GROUP PLAN UNDER WHICH YOU ARE APPLYING
    FOR COVERAGE INCLUDES BINDING ARBITRATION. THIS
    MEANS ANY DISAGREEMENT OTHER THAN A CLAIM FOR
    BENEFITS UNDER SECTION 502(A) OF ERISA WILL BE
    SETTLED BY ARBITRATION – NOT A COURT. THE
    ARBITRATOR’S DECISION IS FINAL AND BINDING. AN
    ARBITRATOR IS AN INDEPENDENT, NEUTRAL PARTY WHO
    MAKES A DECISION AFTER LISTENING TO BOTH
    PARTIES. THIS DECISION CAN’T BE REVIEWED BY A
    COURT. THE ARBITRATOR ACTS AS JUDGE AND JURY.
    BY SIGNING BELOW YOU AGREE TO SETTLE ANY
    DISAGREEMENT BY ARBITRATION INSTEAD OF A COURT
    TRIAL.

    “AGREEMENT TO ARBITRATE – AFTER READING THIS, I
    AGREE TO THE ARBITRATION PROVISIONS IN THE
    GROUP PLAN.”

Defendant’s Motion to Stay Proceedings and Compel
Arbitration (doc. no. 11) at Ex. 1 (emphasis added).


                                   4
      Case 2:19-cv-00338-MHT-SRW Document 25 Filed 12/02/19 Page 5 of 13



at Ex. 1.          The parties do not dispute that the contract

and         this     mandatory          arbitration           provision       are

enforceable.           Instead,         the       dispute    raised     by   this

motion turns on the scope of the arbitration agreement

and     whether       the       last    of        Desselle’s      claims,     her

denial-of-benefits claim, falls into the exception to

the agreement.2



                                II. DISCUSSION

                                             A.

       As    a     contract     involving          commerce,      the   parties’

arbitration          agreement         is       governed     by   the    Federal

Arbitration Act, 9 U.S.C. §§ 1–16.                          The Supreme Court

has     interpreted         §    2     of       the   Act,    which     mandates

enforcement of agreements to arbitrate, to reflect a

“liberal         federal    policy          favoring    arbitration.”        AT&T

Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011)


    2. As a threshold matter, neither party argues that
the issue of arbitrability of this claim is one for the
arbitrator and not the court.

                                            5
     Case 2:19-cv-00338-MHT-SRW Document 25 Filed 12/02/19 Page 6 of 13



(quoting      Moses    H.    Cone     Memorial     Hosp.      v.   Mercury

Constr. Corp., 460 U.S. 1, 24 (1983)).                      However, “the

arbitrability of the merits of a dispute depends upon

whether the parties agreed to arbitrate that dispute,”

First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938,

943 (1995), and parties may “agree to limit the issues

subject to arbitration.”              AT&T Mobility LLC, 563 U.S.

at 344 (citation omitted).                 Because arbitration is “a

matter of contract ... courts must place arbitration

agreements on an equal footing with other contracts ...

and enforce them according to their terms.”                    Id. at 339

(citations omitted).



                                      B.

      In her complaint, Desselle asserts three claims:

interference,         retaliation,         and   wrongful     denial      of

benefits.       The first two claims are bought under the

ERISA provision that makes it unlawful to “discharge

... a participant ... for exercising any right to which

he   is   entitled     under    the       provisions   of    an    employee
                                      6
      Case 2:19-cv-00338-MHT-SRW Document 25 Filed 12/02/19 Page 7 of 13



benefit plan.” 29 U.S.C. § 1140. The parties agree that

the interference and retaliation claims are subject to

their binding arbitration agreement.

       The    sole      issue   is    whether      the     terms   of      the

agreement also require arbitration of Desselle’s third

claim, which alleges wrongful denial of benefits under

the     Consolidated       Omnibus        Budget   Reconciliation          Act

(“COBRA”), 29 U.S.C. §§ 1161-1168.                       Desselle asserts

that this is “a claim for benefits under section 502(a)

of ERISA,” which, as stated, is codified at 29 U.S.C.

§ 1132(a),        and    thus    is    the    type       of   disagreement

explicitly excepted from the arbitration provision.

       The court agrees.          First, unlike Desselle’s other

claims, which seek to enforce rights other than the

payment of benefits, this claim alleges a denial of

benefits.       Ivy Creek itself characterizes this claim as

alleging that “health insurance benefits for her son’s

surgery were denied ....” Defendant’s Brief (doc. no.

23) at ¶ 4.        The remedy Desselle seeks in this claim is


                                      7
      Case 2:19-cv-00338-MHT-SRW Document 25 Filed 12/02/19 Page 8 of 13



indeed      the      benefits    she    alleges     she    was    wrongfully

denied.         See Plaintiff’s Supplemental Brief (doc. no.

24) at 3.

       Second,       this   claim      for    benefits     is    necessarily

brought under 29 U.S.C. § 1132(a).                      While Ivy Creek is

correct       that     Desselle     seeks     benefits         allegedly   due

under COBRA, 29 U.S.C. § 1161, it mistakenly attempts

to     distinguish       this    claim       from   a    claim    for    ERISA

benefits.         COBRA is an amendment to ERISA that extends

the right to health insurance coverage to individuals

who      have     lost      their      employment-based          status;    it

provides        of    “continuation         coverage”     under     an   ERISA

plan. 29 U.S.C. § 1161(a).3                  29 U.S.C. § 1132(a)(1)(B)

provides a cause of action as the enforcement mechanism

for     all     rights      to   benefits      under      an    individual’s


    3. Under COBRA, “[t]he plan sponsor of                        each group
health plan shall provide, in accordance                           with this
part, that each qualified beneficiary who                         would lose
coverage under the plan as a result of a                           qualifying
event is entitled, under the plan, to elect,                      within the
election period, continuation coverage under                      the plan.”
29 U.S.C. § 1161(a).

                                        8
      Case 2:19-cv-00338-MHT-SRW Document 25 Filed 12/02/19 Page 9 of 13



ERISA-protected insurance plan.                  This provision does

not     distinguish      between     claims     to   recover     benefits

wrongfully denied during a plaintiff’s employment and

those denied after termination.                See, e.g. Lawrence v.

Jackson Mack Sales, Inc., 837 F.Supp. 771, 786 (S.D.

Miss. 1992) (Lee, J.) (where plaintiff alleged denial

of COBRA benefits, “to the extent that plaintiff seeks

to recover the benefits and coverage which she would

have      received     had    defendants       complied      with    their

statutory duties, § 1132(a)(1)(B) provides a basis for

her recovery.”), aff’d, 42 F.3d 642 (5th Cir. 1994)

(table).

       Thus, “a claim for benefits under section 502(a) of

ERISA” is precisely the type of claim Desselle brings.

See Defendant’s Motion to Stay Proceedings and Compel

Arbitration        (doc.     no.   11)    at   Ex.    1.      The    court

therefore finds that this claim is expressly excepted

from the parties’ arbitration agreement.




                                      9
  Case 2:19-cv-00338-MHT-SRW Document 25 Filed 12/02/19 Page 10 of 13




                                         C.

        Even if the arbitration agreement were ambiguous,

the     court     would       be     compelled             by   long-standing

principles        of    contract              interpretation        to        find

Desselle’s third claim outside the agreement’s scope.

When interpreting arbitration agreements, courts must

apply general contract principles.                         See First Options

of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995).

These    principles       include             “the    common-law       rule     of

contract interpretation that a court should construe

ambiguous language against the interest of the party

that    drafted    it.”        Mastrobuono            v.    Shearson     Lehman

Hutton, Inc., 514 U.S. 52, 62 (1995); see also DIRECTV,

Inc.     v.     Imburgia,          136        S.Ct.    463,      470     (2015)

(acknowledging         role        of         “antidrafter”        canon        in

interpreting arbitration clause, but declining to apply

it to an unambiguous agreement).




                                         10
     Case 2:19-cv-00338-MHT-SRW Document 25 Filed 12/02/19 Page 11 of 13



       Here, Ivy Creek drafted the contract and provided

it to Desselle without opportunity for negotiation.                           In

fact,       Desselle’s     enrollment       in    health        insurance     was

conditioned on acceptance of the arbitration clause in

the application for benefits.                    See Defendant’s Motion

to Stay Proceedings and Compel Arbitration (doc. no.

11)    at    Ex.     1   (“THE   GROUP     PLAN    UNDER     WHICH      YOU   ARE

APPLYING FOR COVERAGE INCLUDES BINDING ARBITRATION.”).

Thus, the court must construe the parties’ agreement, a

contract        of       adhesion,       against       Ivy       Creek.       See

Castleberry         v.   Goldome     Credit      Corp.,    418     F.3d   1267,

1271 (11th Cir. 2005) (applying the anti-drafter canon

to     insurance         contracts       which     “are      certainly        not

ordinary contracts, and should not be interpreted or

construed          as     individually        bargained          for,     fully

negotiated         agreements,       but      should       be     treated      as

contracts          of    adhesion     between       unequal        parties.”)

(quoting 16 Richard A. Lord, Williston on Contracts §

49.15 at 90 (4th ed.2000)) (internal quotation marks


                                      11
  Case 2:19-cv-00338-MHT-SRW Document 25 Filed 12/02/19 Page 12 of 13



omitted); see also Palmer v. Infosys Technologies Ltd.

Inc.,   832     F.Supp.2d     1341,       1345    (M.D.       Ala.   2011)

(Thompson, J.) (describing an arbitration agreement as

adhesive where “[t]he arbitration provisions, included

within a larger employment contract, are boilerplate

and   drafted    by   the    party       with    superior      bargaining

power, the employer.”).

      Accordingly, even if the agreement were ambiguous,

the result would be the same: that Desselle’s claim of

wrongful   denial     of    COBRA    benefits       is   excepted    from

arbitration.



                                    ***

      The court finds that Desselle’s interference and

retaliation       claims      are         subject        to     mandatory

arbitration, but that her claim for benefits is not.

Accordingly, the court will grant Ivy Creek’s motion to

compel arbitration in part and deny it in part. This




                                    12
  Case 2:19-cv-00338-MHT-SRW Document 25 Filed 12/02/19 Page 13 of 13



case      will    proceed       in     this      court       on     her

denial-of-benefits in claim.

       An appropriate order will be entered.

       DONE, this the 2nd day of December, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  13
